DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, directed to figures 1 – 3 (and 6 – 8), corresponding to claims 1 – 10 and 12 – 20, in the reply filed on January 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 5, 2021.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

The abstract of the disclosure is objected to because it is a repeat of the claims without describing clearly what is new and/or improved in the art.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Interconnection Structure Including Copper and Tin (or similar).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 7, 8, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 9,461,007 B2, prior art of record, see IDS filed May 7, 2019) in view of Ashley et al. (US 6,130,161, prior art of record, see IDS filed May 7, 2019).
Regarding claim 1, Chun discloses a semiconductor device (e.g. figure 4) comprising:
a first buffer dielectric layer (e.g. first buffer dielectric layer 121-1, col. 12, lines 65 – 66) on a first dielectric layer (e.g. fist dielectric layer 150-1, col. 11, line 67 – col. 12, line 1); 
a second dielectric layer (e.g. second dielectric layer 150-2, col. 13, lines 64 – 67, with reference to col. 11, line 67 – col. 12, line 1) and a second buffer dielectric layer sequentially disposed on the first buffer dielectric layer (e.g. second buffer dielectric layer comprising 123-1, 125-1, 127-1, and 130-1, col. 9, lines 63 – 65 and col. 10, lines 35 - 38), the second buffer dielectric layer being in contact with the first buffer dielectric layer (as seen and
a pad interconnection structure that penetrates the first buffer dielectric layer and the second buffer dielectric layer (e.g. pad interconnection structure comprising 115a-1 and 110a-1, col. 11, line 60),
wherein the pad interconnection structure includes copper (e.g. col. 11, line 60).
Chun is silent with respect to disclosing the pad interconnection structure also includes tin.
Ashley discloses an analogous pad interconnection structure (e.g. figure 4) including copper and tin (e.g. as disclosed in col. 7, lines 40 – 51, pad interconnection structure comprises layers 5, 6, 9 and 10, whereby sub-layer 10 includes both copper and tin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chun such that the pad interconnection structure includes tin since Chun discloses the pad interconnection structure to include copper, and Ashley discloses an analogous pad interconnection structure that includes both copper and tin. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to include tin in the pad interconnection structure to create a sub-layer that has improved electromigration resistance to the overlying copper sub-layer, as discussed by Ashely (e.g. col. 7, lines 45 – 46).

Regarding claim 2, Chun in view of Ashley disclose the semiconductor device as claimed in claim 1, wherein: the pad interconnection structure includes a pad connector and a connection metal barrier layer surrounding the pad connector (Chun: figure 4, pad connector 110a-1 and connection metal barrier layer 115a-1 surrounding the pad connector 110a-1, col. 11, line 60), and the pad connector includes the copper and the tin (e.g. as rendered obvious by Chun in view of Ashley, whereby Ashley discloses with respect to figure 4 the pad connector comprising layers 9 and 10 includes copper and tin in layer 10, col. 7, lines 40 – 51).

Regarding claim 3, Chun in view of Ashley disclose the semiconductor device as claimed in claim 2, wherein: an amount of tin contained in the pad interconnection structure decreases in a direction toward a central part of the pad connector from an outer part of the pad connector, and an amount of copper contained in the pad interconnection structure increases in the direction toward the central part from the outer part (e.g. as disclosed by Ashley with respect to figure 4, and col. 7, lines 40 – 51, whereby the amount of tin is larger in the outer part of layer 10, and decreases toward the center of the pad connector layer 9. The amount of copper increases toward the central part layer 9 since outer part layer 10 comprises both tin and copper, while layer 9 comprises only copper).


Regarding claim 5, Chun in view of Ashley disclose the semiconductor device as claimed in claim 1, wherein: the pad interconnection structure includes a pad connector and a connection metal barrier layer surrounding the pad connector (Chun: figure 4, pad connector 110a-1 and connection metal barrier layer 115a-1 surrounding the pad connector 110a-1, col. 11, line 60; Ashley: figure 4, pad connector comprising layers 9 and 10, and connection metal barrier layer 5/6, col. 6, lines 63 – 66), the pad connector includes: a central part; a first intermediate part surrounding the central part; a second intermediate part surrounding the first intermediate part; and an outer part surrounding the second intermediate part, and the connection metal barrier layer surrounds the outer part of the pad connector (e.g. Ashley: figure 4, central part is a chosen middle (central) portion of layer 9, first intermediate part is a portion of layer 9 chosen to surround the middle portion of layer 9, the second intermediate part is denoted by the dotted lines between 9 and 10, and outer part 10. As seen in figure 4, the connection metal barrier layer 5 surrounds the outer part 6).

Regarding claim 7, Chun in view of Ashley disclose the semiconductor device as claimed in claim 5, wherein an amount of copper contained in the central part is greater than an amount of copper contained in the outer part, and an amount of tin contained in the central part is less than an amount of tin contained in the outer part (e.g. as disclosed by Ashley 

Regarding claim 8, Chun in view of Ashley disclose the semiconductor device as claimed in claim 1, as cited above. Chun further discloses a first pad in a first trench in the first dielectric layer (e.g. figure 4, first pad M5-1 in its corresponding trench in the first dielectric layer 150-1); and a second pad in a second trench in the second dielectric layer (e.g. figure 4, second pad M5-2 in its corresponding trench in the second dielectric layer 150-2), wherein the first pad and the second pad are in contact with the pad interconnection structure (as seen in figure 4, the first pad M5-1 and the second pad M5-2 are in contact with the pad interconnection structure comprising elements 110a, 115-a1, 115a-2).

Regarding claim 10, Chun in view of Ashley disclose the semiconductor device as claimed in claim 1, as cited above. Chun further discloses the pad interconnection structure includes a pad connector and a connection metal barrier layer surrounding the pad connector (Chun: figure 4, pad connector 110a and connection metal barrier layer 115a surrounding the pad connector 110a-1, col. 11, line 60), the semiconductor device further includes: a third dielectric layer between the first dielectric layer and the first buffer dielectric layer (Chun: figure 4, re-interpret first buffer dielectric layer as layer 125-1, and figure 4 shows third dielectric layer 123-1 between first dielectric layer 150-1 and first buffer dielectric layer 125-1, similar to that of figure 1 of the current application) and a fourth dielectric layer between the second dielectric layer and the second buffer dielectric layer (as seen in figure 4, fourth dielectric layer 125-2 between second dielectric layer 150-2 and second buffer dielectric layer comprising 127-1, 130-1), the pad connector includes: a first segment that penetrates the third dielectric layer and the first buffer dielectric layer (as seen in figure 4, pad connector 110a comprises a segment that penetrates third dielectric layer 123-1 and the first buffer dielectric layer 125-1); and a second segment that penetrates the fourth dielectric layer and the second buffer dielectric layer (as seen in figure 4, pad connector 110a comprises a segment that penetrates fourth dielectric layer 125-2 and the first buffer dielectric layer 125-1), and the first segment and the second segment are linearly symmetrical to each other (as seen in figure 4, similar to that of figure 1 of the current application).

Regarding claim 20, Chun discloses a semiconductor package (e.g. figure 4), comprising: 
a package substrate (e.g. package substrate 101-1, col. 11, line 66);
a first semiconductor chip on the package substrate (e.g. first semiconductor chip comprising elements of 100a-1 on substrate 101-1, as seen  the first semiconductor chip including a first semiconductor layer (e.g. first semiconductor layer including elements 140-1, 140p-1, M1-1 through M5-1, 150-1 and 160-1, col. 11, lines 66 – col. 12, line 2, and col. 12, lines 21 – 24) and a first buffer dielectric layer stacked on a first surface of the first semiconductor layer (e.g. first buffer dielectric layer 121-1, col. 12, lines 65 – 66 on the top (first) surface of the first semiconductor layer); 
a second semiconductor chip on the first semiconductor chip (e.g. second semiconductor chip comprising elements of 100a-2 as seen in figure 4, and disclosed in col. 13, lines 64 – 67 with reference to col. 11, line 66 – col. 12, line 4), the second semiconductor chip including a second semiconductor layer (e.g. second semiconductor layer including elements 140-2, 140p-2, M1-2 through M5-2, 150-2 and 160-2, col. 13, lines 64 – 67 with reference to col. 11, lines 66 – col. 12, line 2, and col. 12, lines 21 – 24) and a second buffer dielectric layer stacked on a first surface of the second semiconductor layer (e.g. second buffer dielectric layer comprising 123-1, 125-1, 127-1, and 130-1, col. 9, lines 63 – 65 and col. 10, lines 35 – 38, seen to be stacked on the first (bottom) surface of the second semiconductor layer), the second buffer dielectric layer being in contact with the first buffer dielectric layer (as seen in figure 4, layer 123-1 of the second buffer dielectric layer comprising 123-1, 125-1, 127-1, and 130-1 is in contact with first buffer dielectric layer 121-1); and
a first pad interconnection structure that penetrates the first buffer dielectric layer and the second buffer dielectric layer (e.g. first pad interconnection structure comprising 115a-1 and 110a-1, col. 11, line 60),
wherein the first pad interconnection structure includes copper (e.g. col. 11, line 60).
Chun is silent with respect to disclosing the first pad interconnection structure also includes tin.
Ashley discloses an analogous pad interconnection structure (e.g. figure 4) including copper and tin (e.g. as disclosed in col. 7, lines 40 – 51, pad interconnection structure comprises layers 5, 6, 9 and 10, whereby sub-layer 10 includes both copper and tin).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chun such that the first pad interconnection structure includes tin since Chun discloses the first pad interconnection structure to include copper, and Ashley discloses an analogous pad interconnection structure that includes both copper and tin. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to include tin in the first pad interconnection structure to create a sub-layer that has improved electromigration resistance to the overlying copper sub-layer, as discussed by Ashely (e.g. col. 7, lines 45 – 46).

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Ashley, as applied to claims 8 and 1 above, and further in view of Kim et al. (US 2015/0076649 A1).
Regarding claim 9, Chun in view of Ashley disclose the semiconductor device as claimed in claim 8, wherein: the first pad includes: a first metal pad in the first trench; and the second pad includes: a second metal pad in the second trench (Chun: figure 4, first metal pad M5-1 in its corresponding first trench in the first dielectric layer 150-1, and second metal pad M5-2 in its corresponding second trench in the second dielectric layer 150-2).
Chun and Ashley are silent with respect to disclosing a first metal barrier layer in the first trench and between the first metal pad and the first dielectric layer; and a second metal barrier layer in the second trench and between the second metal pad and the second dielectric layer.
Kim discloses an analogous device (e.g. figure 2A), comprising a first metal pad in the first trench (e.g. first metal pad 65b in its corresponding trench in first dielectric layer 63-3, ¶ [0118]); and a first metal barrier layer in the first trench and between the first metal pad and a first dielectric layer (first metal barrier layer 65a, ¶ [0118]), and the second pad includes: a second metal pad in the second trench (e.g. second metal pad 98b in its corresponding trench in second dielectric layer 94-1, ¶ [0102]); and a second metal barrier layer in the second trench and between the second metal pad and a second dielectric layer (second metal barrier layer 98a, ¶ [0102]).


Regarding claim 12, Chun in view of Ashley disclose the semiconductor device as claimed in claim 1, wherein the first buffer dielectric layer and the second buffer dielectric layer each include a silicon oxide layer or a silicon carbonitride layer (Chun: col. 13, lines 13 – 14 and lines 19 – 20 disclose the first buffer dielectric layer 121-1 is a silicon carbonitride layer (SiCN) and the second buffer dielectric layer 125-1 is a silicon oxide or silicon carbonitride layer).
Chun and Ashley are silent with respect to disclosing the first dielectric layer and the second dielectric layer each include a silicon oxide layer or a PETOS layer.
Kim discloses an analogous device (e.g. figure 2A), wherein an analogous first dielectric layer (e.g. first dielectric layer 63-3) and an analogous second dielectric layer (e.g. second dielectric layer 94-2) each include a silicon oxide layer or a PETOS layer (e.g. ¶ [0118], [0115], [0102] and [0098]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chun in view of Ashley such that the first dielectric layer and the second dielectric layer each include a silicon oxide layer or a PETOS layer, since it was known in the art that dielectric layers used in metallization layers may comprise a silicon oxide layer or PETOS layer, as taught by Kim. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  See MPEP 2144.07. One would have been motivated to have the first dielectric layer and the second dielectric layer each including a silicon oxide layer or a PETOS layer since it was a well-known dielectric material used in the art, with predictable results.

Claims 4, 13 – 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 9,461,007 B2, prior art of record, see IDS filed May .
Regarding claim 4, Chun in view of Ashley disclose the semiconductor device as claimed in claim 1, as cited above, wherein: the pad interconnection structure includes a pad connector and a connection metal barrier layer surrounding the pad connector (Chun: figure 4, pad connector 110a-1 and connection metal barrier layer 115a-1 surrounding the pad connector 110a-1, col. 11, line 60).
Chun and Ashley are silent with respect to disclosing a grain size of the pad connector increases in a direction toward a central part of the pad connector from an outer part of the pad connector.
Ashley discloses an amount of copper contained in the pad connector increases in the direction toward the central part from the outer part (e.g. as disclosed by Ashley with respect to figure 4, and col. 7, lines 40 – 51, whereby the amount of tin is larger in the outer part of layer 10, and decreases toward the center of the pad connector layer 9. The amount of copper increases toward the central part layer 9 since outer part layer 10 comprises both tin and copper, while layer 9 comprises only copper).
Mizuno discloses a grain size of copper is greater than a grain size of a copper alloy containing tin  (e.g. as disclosed in col. 3, lines 51 – 53, col. 4, lines 64 – 65, and col. 5, lines 26 – 30, which discloses the grain size of pure copper can be as large as 1 m, while the grain size of copper alloy containing tin has a grain size of about 0.05 m).


Regarding claim 13, Chun discloses a semiconductor device (e.g. figure 4), comprising: 
a first dielectric layer (e.g. fist dielectric layer 150-1, col. 11, line 67 – col. 12, line 1);
a second dielectric layer on the first dielectric layer (e.g. second dielectric layer 150-2, col. 13, lines 64 – 67, with reference to col. 11, line 67 – col. 12, line 1); and
a pad connector between the first dielectric layer and the second dielectric layer (e.g. pad connector 110a, col. 11, line 60), 
wherein the pad connector includes a central part and an outer part surrounding the central part (e.g. central part is a chosen center portion of the pad connector 110a, while the outer part is a chosen portion of the pad connector 110a that surrounds the central part).
Chun is silent with respect to disclosing a grain size of the pad connector increases in a direction toward the central part from the outer part.
Ashley discloses an amount of copper contained in the pad connector increases in the direction toward the central part from the outer part (e.g. as disclosed by Ashley with respect to figure 4, and col. 7, lines 40 – 51, whereby the amount of tin is larger in the outer part of layer 10, and decreases toward the center of the pad connector layer 9. The amount of copper increases toward the central part layer 9 since outer part layer 10 comprises both tin and copper, while layer 9 comprises only copper).
Mizuno discloses a grain size of copper is greater than a grain size of a copper alloy containing tin  (e.g. as disclosed in col. 3, lines 51 – 53, col. 4, lines 64 – 65, and col. 5, lines 26 – 30, which discloses the grain size of pure copper can be as large as 1 m, while the grain size of copper alloy containing tin has a grain size of about 0.05 m).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chun such that a grain size of the pad connector increases in a direction toward the central part of the pad connector from the outer part of the pad connector since Chun 

Regarding claim 14, Chun in view of Ashley and Mizuno disclose the semiconductor device as claimed in claim 13, wherein: the pad connector includes tin and copper (Ashley: e.g. as disclosed in col. 7, lines 40 – 51, pad interconnection structure comprises layers 5, 6, 9 and 10, whereby sub-layer 9 includes copper and sub-layer 10 includes both copper and tin), an amount of copper contained in the pad connector increases in a direction toward the central part from the outer part, and an amount of tin contained in the pad connector decreases in a direction toward the central part from the outer part (e.g. as disclosed by Ashley with respect to figure 4, and col. 7, lines 40 – 51, whereby the amount of tin is larger in the outer part of layer 10, and decreases toward the center of the pad connector layer 9. The amount of copper increases toward the central part layer 9 since outer part layer 10 comprises both tin and copper, while layer 9 comprises only copper).

Regarding claim 15, Chun in view of Ashley and Mizuno disclose the semiconductor device as claimed in claim 13, wherein: the pad connector includes: a first intermediate part surrounding the central part; and a second intermediate part surrounding the first intermediate part, and the outer part surrounds the second intermediate part (e.g. Ashley: figure 4, central part is a chosen middle (central) portion of layer 9, first intermediate part is a portion of layer 9 chosen to surround the middle portion of layer 9, the second intermediate part is denoted by the dotted lines between 9 and 10, and outer part 10).

Regarding claim 18, Chun in view of Ashley and Mizuno disclose the semiconductor device as claimed in claim 13, further comprising a connection metal barrier layer surrounding the pad connector, wherein the connection metal barrier layer includes tantalum (e.g. Chun: figure 4, connection metal barrier 115a surrounding pad connector 110a. Col. 15, lines 10 – 13 disclose the connection metal barrier includes tantalum (Ta)).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Ashley and Mizuno, as applied to claim 13 above, and further in view of Kim et al. (US 2015/0076649 A1).
Regarding claim 19, Chun in view of Ashley and Mizuno disclose the semiconductor device as claimed in claim 13, as cited above. Chun further discloses a first pad in the first dielectric layer; and a second pad in the second dielectric layer (figure 4, first metal pad M5-1 in the first dielectric layer 150-1, and second metal pad M5-2 in the second dielectric layer 150-2), wherein the first pad includes: a first metal pad in the first dielectric layer and having a first surface in contact with the pad connector (as seen in figure 4, first metal pad M5-1 in the first dielectric layer 150-1 has a first (top) surface that contacts the pad connector 110a/115a); and a second surface of the first metal pad facing the first surface of the first metal pad (e.g. the second (bottom) surface of the first metal pad M5-1 faces the first (top) surface of the first metal pad M5-1), and wherein the second pad includes: a second metal pad in the second dielectric layer and having a first surface in contact with the pad connector (as seen in figure 4, second metal pad M5-2 in the second dielectric layer 150-2 has a first (bottom) surface that contacts the pad connector 110a/115a); and a second surface of the second metal pad facing the first surface of the second metal pad (e.g. the second (top) surface of the second metal pad M5-2 faces the first (bottom) surface of the first metal pad M5-2).
Chun, Ashley and Mizuno are silent with respect to disclosing a first metal barrier layer covering the second surface and sidewalls of the first metal pad, and a second metal barrier layer covering the second surface and sidewalls of the second metal pad.
Kim discloses an analogous device (e.g. figure 2A), wherein a first metal barrier layer covers a second surface and sidewalls of an analogous first metal pad (first metal barrier layer 65a covers second (bottom) surface and sidewalls of first metal pad 65b, ¶ [0118]), and a second metal barrier layer covers a second surface and sidewalls of an analogous second metal pad (second metal barrier layer 98a covers second (top) and sidewalls of second metal pad 98b, ¶ [0102]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chun in view of Ashley and Mizuno such that a first metal barrier layer covers the second surface and sidewalls of the first metal pad, and a second metal barrier layer covers the second surface and sidewalls of the second metal pad, since Chun discloses stacked metal wiring layers comprising the first and second metal pads, and Kim discloses an analogous device .

Allowable Subject Matter
Claims 6, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 6 and 16, the claims recite the first intermediate part includes Cu3Sn, and the second intermediate part includes Cu6Sn5. These limitations, in combination with the corresponding intervening claims and base claims, are not anticipated or rendered obvious by the prior art.
Regarding claim 17, the claim recites a grain size of the outer part is less than a grain size of the second intermediate part, the grain size of the second intermediate part is less than a grain size of the first intermediate part, and the grain size of the first intermediate part is less than a grain size of the central part. in combination with intervening claim 15 and base claim 13, are not anticipated or rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        February 11, 2021